Case 1:20-cv-23857-BB Document 35 Entered on FLSD Docket 07/23/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 1: 20-cv-23857-BLOOM/LOUIS

   KENRON MORGAN,

         Plaintiff,

   v.

   CARNIVAL CORPORATION,

       Defendant.
   _______________________________________/

                                                   ORDER

         THIS CAUSE comes before the Court upon Plaintiff’s Motion to Compel (ECF No. 25).

 Defendant filed a Response (ECF No. 28), which represents agreement in most respects with the relief

 sought by Plaintiff, and Plaintiff further filed a Reply (ECF No. 29). A hearing was held on the sole

 remaining dispute on July 20, 2021, at which time the Motion was granted, as follows.

         This action arises from an October 2019 incident in which Plaintiff sustained injuries after falling

 down the stairs aboard Defendant’s vessel, Carnival Sunshine. Plaintiff alleges that the ship’s captain

 made an aggressive turn without warning, causing the ship to have lurched or listed and in turn causing

 Plaintiff to fall down the stairs. Plaintiff contends that Defendant failed to warn Plaintiff, in contravention

 of its own policies and procedures, of dangerous weather and seas conditions about which Defendant had

 knowledge.




                                                       1
Case 1:20-cv-23857-BB Document 35 Entered on FLSD Docket 07/23/2021 Page 2 of 3




          Plaintiff moves to compel1 “data recorded by the Voyage Data Recorder for the six hours prior

 to the subject incident as well as six hours following the subject incident.” The Voyage Data Recorder,

 as explained at the hearing, is tantamount to the “blackbox” on an airplane: it records everything

 occurring in real time on the ship’s bridge, including audio. Defendant objects to the request on the

 ground that the information being sought is overbroad, irrelevant, imposes a burden not proportional to

 the needs of this case, and beyond the permissible scope of discovery (ECF No. 28). As noted in its

 Response, Defendant avers that the data is voluminous and difficult to extract. Defendant further

 contends that to the extent the request seeks relevant information, such as the ship’s position, date, time,

 speed, and track the vessel’s heading, Defendant has already produced this information by producing the

 vessel’s navigational logs (id.). Plaintiff maintains that the requested information is relevant, but

 primarily argues that Defendant’s objections, which are generic and conclusory, should be overruled on

 the basis that Defendant has not substantiated its assertion of burden. Plaintiff also represents that the

 navigational logs are not sufficient to satisfy the request and do not contain duplicative or cumulative

 data as compared to the Voyage Data Recorder (ECF No. 29).

          At the hearing, Plaintiff demonstrated the relevance of the data contained within the Voyage Data

 Recorder, conceding, however, that the span of data he would request could be limited to no more than

 90 minutes’ worth of data surrounding the incident. Turning then to Defendant’s objections to producing

 the data, the Court agrees with Plaintiff’s characterizations: the objections, reiterated without meaningful

 elaboration in Response to the Motion, lack any description of the data or the process entailed to collect

 the requested data, and certainly advance no evidence to substantiate Defendant’s claim of burden. At

 the hearing, counsel endeavored to substantiate the objection and argue the disproportionality of the



 1
   This is Plaintiff’s Second Motion to Compel; the first was granted and Defendant was ordered to provide answers
 to Plaintiff’s Interrogatories, having failed to respond at all to the requests months after they were served (ECF No.
 22).

                                                            2
Case 1:20-cv-23857-BB Document 35 Entered on FLSD Docket 07/23/2021 Page 3 of 3




 request, but ultimately revealed that all facts and circumstances attendant to the proffer related to a

 different client, and counsel assumed those facts would be the same for this client. Perhaps it is; the Court

 has no way of knowing either way, and Defendant—certainly in the best position to know—has failed

 to advance any facts on which this Court could make a finding with respect to the burden attendant to

 responding to Plaintiff’s request for production here.

         As such, Plaintiff’s Motion to Compel is GRANTED. Defendant shall produce all data recorded

 by the Voyage Data Recorder for the 90 minutes surrounding the claimed incident.

         An award of attorney’s fees is mandatory under Rule 37(a)(5) to the party who prevails on

 a motion to compel, unless the court finds the objections to the discovery substantially justified or

 other circumstances that would render such an award unjust. Plaintiff is entitled to an award of its

 expenses unless Defendant intends to show that its position was substantially justified, or an award

 would be otherwise unjust. Plaintiff shall serve upon Defendant’s counsel documentation in

 support of its fees and costs reasonably incurred in the briefing of, and attendance at the hearing

 on, this matter. After conferral with Defendant’s counsel regarding any objections to the fees and

 costs sought, if any dispute persists over Plaintiff’s demand, Plaintiff shall file, by no later than

 August 3, 2021, a memorandum in support of her fees demand, indicating any agreement reached

 with Defendant’s counsel and supported by documentation of the expenses sought. Defendant may

 respond within 7 days of Plaintiff’s filing.

         DONE AND ORDERED the 23rd day of July, 2021 at Miami, Florida.




                                                           LAUREN FLEISCHER LOUIS
                                                           UNITED STATES MAGISTRATE JUDGE

                                                      3
